Citation Nr: 9919800	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-23 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently evaluated as 30 percent disabling.

Entitlement to a temporary total rating after January 31, 
1997 for a period of hospitalization for a service connected 
disability under the provisions of 38 C.F.R. § 4.29 (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel

REMAND

The veteran served on active duty from July 1968 to March 
1971.

The veteran has been granted service connection for post 
traumatic stress disorder (PTSD), and this condition has been 
evaluated as 30 percent disabling for several years.  He 
submitted a claim for an increased rating for this disability 
in 1995. 

In his formal appeal in June 1996, the veteran indicated that 
he wanted to appear and testify at a personal hearing before 
a Member of the Board of Veterans' Appeals (the Board) at the 
local Department of Veterans Affairs (VA) Regional Office 
(RO).  

Subsequently, in July 1996, the RO scheduled the veteran for 
a regional office hearing in Cleveland, Ohio in August 1996.  
He failed to appear for this hearing.

In September 1998, the veteran was assigned a temporary 100 
percent evaluation for a period of hospitalization for PTSD 
from December 13, 1996 through January 31, 1997 under the 
provisions of 38 C.F.R. § 4.29.  The veteran then requested 
an extension of this temporary total rating beyond January 
31, 1997 under the provisions of 38 C.F.R. § 4.29.  The 
regional office denied this claim, and the veteran timely 
appealed.  

In May 1999, the veteran signed an appeals form indicating 
that he wanted to attend a hearing before a Member of the 
Board of Veterans' Appeals at the RO in Cleveland, Ohio.  

The veteran has not been afforded the opportunity to appear 
and testify at a hearing before a Member of the Board of 
Veterans' Appeals at the RO with regard to either issue 
presently before the Board. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a hearing
before a Member of the Board of Veterans' Appeals
at the RO in Cleveland, Ohio in accordance with the 
provisions of 38 C.F.R. § 20.704(a).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action until 
notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










